[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-14221         ELEVENTH CIRCUIT
                                                     APRIL 27, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                        CLERK

                  D. C. Docket No. 07-01878-CV-5-CLS

HENRY CRAIG PRIDE,


                                                          Plaintiff-Appellant,

                                 versus

LABORATORY CORPORATION OF AMERICA,
INTERNATIONAL PAPER COMPANY,
foreign corporations licensed to
do business in Alabama,


                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                     _________________________

                             (April 27, 2010)

Before EDMONDSON, BIRCH and WILSON, Circuit Judges.
PER CURIAM:

      Henry Craig Pride, a former employee of International Paper Company

(“IP”), proceeding pro se, appeals from the district court’s orders granting

summary judgment to IP and Laboratory Corporation of America (“LabCorp”).

Pride alleged, inter alia, state law claims of negligence regarding a urinalysis that

IP ordered, and LabCorp performed. Pride was employed with IP for

approximately 29 years, and on or around October 14, 2005, IP selected him to

undergo a random drug test. LabCorp analyzed the sample and reported to IP on

November 9, 2005 that Pride tested positive for marijuana. Pride had two

additional drug tests conducted at Quest Diagnostics Incorporated on or about

November 21, 2005 and December 2, 2005. Pride tested negative for marijuana in

both tests. LabCorp also tested a split sample from Pride’s original test, and the

result was positive for marijuana. IP informed Pride that he could return to work if

he signed a waiver acknowledging that: (1) he agreed with LabCorp’s initial test

results; (2) he would not file a grievance against IP regarding this incident; and (3)

if he tested positive in the future, he would be fired immediately. Because Pride

did not sign the agreement, IP terminated his employment.

      In his complaint, Pride alleged that LabCorp was negligent, in that LabCorp

owed him a duty of care to report accurate results, that it breached this duty by



                                           2
reporting inaccurate results and failing to investigate the results and perform

additional testing, and that its breach proximately harmed him by causing him to

lose his job and suffer severe emotional and mental distress (“Count One”).

Additionally, in Counts Two through Five, Pride alleged wantonness and

willfulness, invasion of privacy, outrage, and intentional interference with a

business relationship against LabCorp. Finally, he alleged that IP was negligent

for failing to investigate the differing test results and conduct additional testing

(“Count Six”). The district court granted summary judgment to LabCorp and IP on

all counts.

      On appeal, Pride argues that the district court erred in granting summary

judgment to LabCorp on Count One because a genuine issue of material fact exists

as to whether LabCorp breached a duty to him in “either analyzing or reporting the

results of the urine specimen.” He contends that even though subsequent drug tests

had the same numerical score as the first test, the subsequent tests provided that he

tested negative for the presence of marijuana, and thus, established that LabCorp

had been negligent. Pride also argues that he was unaware that his former counsel

did not submit “the material facts of” Exhibits Five through Ten—which included

his subsequent tests showing negative results—into evidence, and that he will be

harmed if we do not permit him to enter these exhibits into evidence.



                                            3
      “While we read briefs filed by pro se litigants liberally, issues not briefed on

appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d

870, 874 (11th Cir. 2008) (per curiam), cert. denied, 129 S. Ct. 74 (2008) (internal

citation omitted). On appeal, Pride fails to offer any argument as to IP, and,

accordingly, he has abandoned any argument that the district court erred in

granting summary judgment as to Count Six. Pride also has abandoned any

argument that the district court erred in granting LabCorp’s motion for summary

judgment as to Counts Two through Five of his complaint, as he only alleges on

appeal that LabCorp was negligent in analyzing his urine sample and reporting the

results of the test. Therefore, we affirm the grant of summary judgment to

LabCorp and IP on Counts Two through Six, and we will only address the

negligence claim under Count One against LabCorp.

      “We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court.” Chapman v. AI Transp., 229 F.3d

1012, 1023 (11th Cir. 2000) (en banc). The moving party is entitled to summary

judgment when “the pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any material fact and that

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)(2).

We “review the record, and all its inferences, in the light most favorable to the



                                           4
nonmoving party.” Benson v. Tocco, Inc., 113 F.3d 1203, 1207 (11th Cir. 1997)

(citation omitted).

      “We review de novo a district court’s interpretation of a state law.”

Jones v. United Space Alliance, L.L.C., 494 F.3d 1306, 1309 (11th Cir. 2007)

(citation omitted). We apply substantive state law “to state claims heard on the

basis of supplemental jurisdiction.” Id. Under Alabama law, to prevail on a

negligence claim, “a plaintiff must establish four elements: 1) a duty to a

foreseeable plaintiff; 2) a breach of that duty; 3) proximate causation; and 4)

damage or injury.” Farr Metal, Inc. v. Hines, 738 So. 2d 863, 863 (Ala. 1999)

(citation omitted).

      Here, Pride has shown no error in the district court’s finding that he failed to

show that LabCorp breached a duty owed to him. His only evidence in support of

his allegation that LabCorp was negligent is his claim that his independently

conducted drug tests were negative for the presence of marijuana. However, Pride

had the independent tests conducted more than one month after LabCorp’s test was

performed. Moreover, Pride’s initial urine sample was split and retested by

LabCorp, and this split sample also tested positive for marijuana. Thus, the

evidence shows that the subsequent tests do not establish that the test results from

the initial urine sample were inaccurate.



                                            5
       Furthermore, during his deposition, Pride admitted that he was unfamiliar

with urinalysis procedures, and that he had no knowledge that LabCorp did

anything wrong in conducting the urinalysis. He also admitted that he did not

know the procedures that LabCorp takes when conducting such a test. Pride also

did not provide the district court with evidence of his claim that the subsequent

tests contained the same numerical results, but reached different conclusions,

because he failed to introduce these subsequent tests before the district court. The

district court did not err in finding that Pride presented no evidence in support of

his negligence claim, and that it was based on mere speculation. Therefore, we

affirm the grant of summary judgment to LabCorp on Count One.

       We also decline to consider the documents that were not before the district

court. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1121 n.9 (11th Cir. 1993)

(stating that “appellate review of summary judgment rulings is conducted on the

basis of the record presented to the district court and we ordinarily decline to take

into account evidence referred to for the first time on appeal”); see also Fed. R.

App. P. 10(a) (“The following items constitute the record on appeal: (1) the

original papers and exhibits filed in the district court; (2) the transcript of

proceedings, if any; and (3) a certified copy of the docket entries prepared by the

district clerk.”). Moreover, Pride claims that two of the exhibits that he seeks to



                                            6
introduce are his subsequent tests from Quest Diagnostics Incorporated, but the

district court accepted as true that he had subsequent tests that were negative.

Thus, Pride has not shown that his failure to introduce evidence before the district

court warrants reversal.

      Therefore, based on our review of the record and consideration of the

parties’ briefs, we affirm.

      AFFIRMED.




                                           7